Case 4:17-cv-02335 Document 47 Filed on 01/24/19 in TXSD Page 1 of 2
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                                January 24, 2019
                                                               David J. Bradley, Clerk
Case 4:17-cv-02335 Document 47 Filed on 01/24/19 in TXSD Page 2 of 2
